Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saban et al. US 2008/013632.

Regarding claim 1, Saban teach a synchronous generator comprising: 
a stator (Para.0022…The machine 110 includes a stator (not shown) that has N sets of windings.); 
a rotor in communication with the stator (110 it is understood that the motor, rotor and stator are all the same item); and 
a three-phase high frequency alternating current source in communication with the rotor. (Para. 0072)

Regarding claim 2, Saban teach the synchronous generator of claim 1, wherein the rotor comprises silicon-steel alloy. (Para. 0057)

Regarding claim 5, Saban teach the synchronous generator of claim 1, wherein the rotor is a wound rotor with equidistant three-phase windings. (Para. 0089, see item 1115 at Fig. 11)

Regarding claim 6, Saban teach a synchronous generator comprising: 
a rotor (110 it is understood that the motor, rotor and stator are all the same item); and 
a three-phase high frequency alternating current source in communication with the rotor; (Para. 0072)
an input line (See three input lines around item 925) in electrical communication with the three-phase high frequency alternating current source; (See Generator 925)
a stator in communication with the rotor (110 it is understood that the motor, rotor and stator are all the same item) and 
an output line in communication with an electrical system, the output line being in electrical communication with an input line. (See connection between output of the generator circuit 925 to the input of the motor circuit zonal DC distribution network 900 at Fig. 9)

Regarding claim 9, Saban teach the synchronous generator of claim 6, wherein the rotor is a wound rotor with equidistant three-phase windings. (Para. 0089, see item 1115 at Fig. 9)

(See the AC-to-DC link and one DC-to-AC link at Fig. 11)

Regarding claim 11, Saban teach the synchronous generator of claim 6 wherein the output further comprises an AC to DC link in communication with a high voltage DC line connected to a DC to AC link. (See the AC-to-DC link and one DC-to-AC link at Fig. 9)

Regarding claim 14, Saban teach the synchronous generator of claim 12, further comprising an AC to DC link in communication with a high voltage DC line connected to a DC to AC link. (See the AC-to-DC link and one DC-to-AC link at Fig. 9)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saban et al. US 2008/0103632 in view of Lehmann et al. US 2019/0190420.

Regarding claim 3, Lehmann teach the synchronous generator of claim 1, but do not teach wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 6 kHz.  
However, Lehmann teach wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 6 kHz (Para. 0010)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Saban as per Lehmann, the motivation being to generate a three-phase AC voltage having a customary power supply system frequency at a level of 50 Hz or 60 Hz using the three-phase generator and to feed it into the power supply system and run the generator as designed.

Regarding claim 4, Saban teach the synchronous generator of claim 3, wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 500 Hz. (Para. 0010)

Regarding claim 7, Saban teach the synchronous generator of claim 6, but do not teach wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 6 kHz.  
However, Lehmann teach wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 6 kHz (Para. 0010)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of 

Regarding claim 8, Lehmann teach the synchronous generator of claim 7, wherein the three-phase high frequency alternating current source has a frequency in the range of 1 Hz to 500 Hz. (Para. 0010)

Regarding claim 12, Lehmann teach the synchronous generator of claim 6, wherein the input line includes an AC to DC link and a DC to a 1 Hz to 6 kHz AC link in communication with the three-phase high frequency alternating current source. (Para. 0010)

Regarding claim 13, Lehmann teach the synchronous generator of claim 12 wherein the output line further comprises a 1 Hz to 6 kHz AC link to DC link and an DC to a 60 Hz AC link. (Para. 0010)

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846